UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
) CASENO. 1:06 CR 416
UNITED STATES OF AMERICA, )
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. )
)
LESEAN ROBERTS, ) MEMORANDUM OPINION
) AND ORDER
Defendant. )

This matter comes before the Court upon Defendant, LeSean Roberts’ pro se Motion for
Relief from Judgment Denying 28 U.S.C. §2255 Pursuant to Fed. R. Civ. P. 60(b)(6). (ECF #
214). That motion is DENIED. Mr. Roberts asks this Court to re-visit its 2011 judgment
denying relief under Section 2255 in so far as it declined to consider a retroactive claim under the
Fair Sentencing Act. He argues that because the First Step Act has subsequently made portions
of the Fair Sentencing Act retroactive, the Court should revisit its ruling on his Section 2255
motion. (ECF #172).

There is no reason to alter the Court’s prior decision. That ruling was correct at the time
it was issued and the Sixth Circuit denied Mr. Robert’s request for a certificate of appealability
on the ruling. (ECF #189). The subsequent enactment of the First Step Act did not create any
new grounds for relief under Section 2255. If it had, Mr. Roberts would be required to obtain

approval from the Sixth Circuit to file a successive motion. The proper means of requesting
relief under the First Step Act, however, is to file a Motion for Reduction of Sentence, which Mr.
Roberts has already done. (ECF #205). As Mr. Roberts made all of same arguments for
reduction of sentence in his request under the First Step Act, and the Court considered and
denied that request on the merits, his current motion has also been rendered moot. (ECF #205,
212). Mr. Roberts has filed a notice of appeal on that ruling, which is currently pending before
the Sixth Circuit, and the merits of his request will be addressed through that proper procedural

route. The current motion, however, DENIED as untimely, procedurally improper, and moot.

ald (haga

DONALD C. NUCH
United States District Judge

DATED: Wn | 1, 10 14
